NOTE: This order is nonprecedentiai_
United States Court of Appea|s for the Federa| Circuit
2009-3303
JUL|O C. SANTiAGO,
Petitioner,
v.
UNlTED STATES POSTAL SERV|CE,
Resp0ndent.
Petiti0n for review of the Merit Systems Pr0tection Board in AT075209031 1-1-1.
ON MOT|ON
0 R D E R
Juiio C. Santiago’s moves for reconsideration of the court's order dismissing this
appeal on November i6, 2009 for failure to pay the docketing fee.
The court notes that it denied Santiago's motion for leave to proceed in forma
pauperis on October 22, 2009.
Upon consideration thereof,
|T lS ORDEi§ED THAT:
The court's November 16, 2009, order dismissing Santiago's petition will be
vacated, the mandate will be recaiied, and the petition will be reinstated, if Santiago
pays the docketing fee within 21 days of the date of firing of this order. if the appeal is
reinstated the United States Posta| Service's brief is due within 60 days of the date of
t'l|ing of this orcier.
FoR Ti-iE couRT _ _ F"-50
" 
DEC 1 8 200gWgg lsi Jan Horbaiy a,
Date Jan Horba|y |][[] 1 3 2[][]g
C|erk
J)u-1 HliitBAi_Y
Ci.ERK

cc: . Juiio C. Santiago (copy of October 22, 2009 order attached)
Lauren S. |\/ioore, Esq.
s20
2009-3303 - 2 -